Illinois Official Reports

                                       Appellate Court



                           Hedrich v. Mack, 2015 IL App (2d) 141126



Appellate Court           RYAN HEDRICH, Petitioner-Appellant, v. ASHLEY MACK,
Caption                   Respondent-Appellee.


District & No.            Second District
                          Docket No. 2-14-1126


Filed                     February 17, 2015


Held                       On appeal from the trial court’s grant of respondent’s motion for a
(Note: This syllabus directed finding against petitioner after the trial court found that it
constitutes no part of the lacked authority to grant injunctive relief pursuant to section 13.5 of
opinion of the court but the Parentage Act since respondent had removed the parties’ child
has been prepared by the from Illinois before petitioner filed his parentage action, the appellate
Reporter of Decisions court held that the trial court erred in granting respondent’s motion,
for the convenience of the trial court’s judgment was reversed, and the cause was remanded
the reader.)               with directions to consider the merits of the cause consistent with
                           section 13.5 of the Act.


Decision Under            Appeal from the Circuit Court of McHenry County, No. 14-FA-298;
Review                    the Hon. Mark R. Gerhardt, Judge, presiding.



Judgment                  Reversed and remanded with directions.



Counsel on                Jennifer J. Gibson, of Zukowski, Rogers, Flood & McArdle, of Crystal
Appeal                    Lake, for appellant.

                          Alex C. Wimmer and Elizabeth Felt Wakeman, both of Botto Gilbert
                          Gehris Lancaster, P.C., of Crystal Lake, for appellee.
     Panel                    JUSTICE McLAREN delivered the judgment of the court, with
                              opinion.
                              Justices Hudson and Spence concurred in the judgment and opinion.




                                                OPINION

¶1         Petitioner, Ryan Hedrich, appeals the trial court’s grant of the motion of respondent,
       Ashley Mack, for a directed finding against petitioner. The trial court found that it lacked the
       authority to grant injunctive relief pursuant to section 13.5 of the Illinois Parentage Act of
       1984 (Parentage Act) (750 ILCS 45/13.5 (West 2012)), because respondent removed their
       daughter from Illinois before petitioner filed his parentage action. On appeal, petitioner
       argues that the trial court’s interpretation of section 13.5 was erroneous. We reverse and
       remand.

¶2                                           I. BACKGROUND
¶3          The following facts are not in dispute. On Friday, October 10, 2014, respondent left
       Illinois, where the parties had been residing together with their 18-month-old daughter, B.H.,
       and drove petitioner’s car, with B.H., to Minnesota. On October 14, 2014, petitioner filed a
       petition to establish paternity. Petitioner alleged that the parties had been residing together in
       Illinois since B.H.’s birth, on April 2, 2013. Petitioner requested that he and respondent be
       declared joint custodians of B.H. and that appropriate support orders be entered.
       Subsequently, the parties stipulated that petitioner was B.H.’s father.
¶4          On October 29, 2014, petitioner filed an emergency petition for injunctive relief pursuant
       to section 13.5 of the Parentage Act. 750 ILCS 45/13.5 (West 2012). Petitioner alleged the
       following. Before respondent left for Minnesota with B.H., she told petitioner that she would
       return to Illinois with B.H. on Sunday, October 12. On Saturday, October 11, respondent’s
       father returned petitioner’s car to petitioner and informed him that respondent would not be
       returning to Illinois with B.H. Petitioner requested numerous times that respondent return
       with B.H., but respondent refused. In his petition, petitioner requested that the trial court
       require respondent to return with B.H. within two days and that respondent be enjoined from
       further removing B.H. from Illinois, pending the adjudication of the issues in the parentage
       action.
¶5          At the hearing on the petition on November 13, 2014, petitioner presented evidence,
       including his testimony as well as that of his mother and father. After petitioner rested,
       respondent moved for a directed finding on the basis that the trial court lacked the authority
       to order the return of B.H., because she had been removed from Illinois before petitioner
       filed the parentage action. The trial court granted respondent’s motion, finding that section
       13.5 of the Parentage Act did not apply once B.H. had been removed from Illinois. The trial
       court stated, “the only right that could be protected by 13.5 is the right to enjoin removal, not


                                                   -2-
       to return a child when there was no case pending.” On November 14, 2014, petitioner filed
       an amended notice of interlocutory appeal pursuant to Illinois Supreme Court Rule 307(a)(1)
       (eff. Feb. 26, 2010).

¶6                                              II. ANALYSIS
¶7          Petitioner argues that the trial court erred by directing a finding against petitioner based
       on its determination that, because respondent removed B.H. before petitioner filed his
       parentage action, it lacked the authority to grant injunctive relief pursuant to section 13.5.
¶8          In a nonjury case, section 2-1110 of the Code of Civil Procedure (Code) allows a
       defendant, at the close of the plaintiff’s case-in-chief, to move for a directed finding in his or
       her favor. 735 ILCS 5/2-1110 (West 2012). In ruling on such a motion, a court engages in a
       two-step analysis. People ex rel. Sherman v. Cryns, 203 Ill. 2d 264, 275 (2003). First, the
       court determines as a matter of law whether the plaintiff has presented a prima facie case,
       i.e., some evidence on every element essential to the cause of action. Id. Second, if the
       plaintiff has presented some evidence on each element, the court considers and weighs the
       totality of the evidence presented, including evidence that is favorable to the defendant.
       Id. at 275-76. After weighing all the evidence, the court, applying the standard of proof
       required for the underlying cause, determines whether sufficient evidence remains to
       establish the plaintiff’s prima facie case. Id. at 276.
¶9          In granting respondent’s motion for a directed finding, the trial court stated:
                “The plain language of the statute leads me to conclude that the only right that could
                be protected by 13.5 is the right to enjoin removal, not to return a child when there
                was no case pending. That being said, I am granting [respondent’s] motion for
                directed finding.”
¶ 10        Petitioner correctly contends that the trial court did not make any credibility findings in
       granting respondent’s motion and, instead, granted respondent’s motion based on its
       interpretation of section 13.5 of the Parentage Act as a matter of law. Therefore, we review
       de novo the trial court’s decision. See id. at 277.
¶ 11        Petitioner argues that the trial court’s interpretation of section 13.5 of the Parentage Act
       was erroneous. We agree with petitioner.
¶ 12        The primary rule of statutory interpretation is to give effect to the intent of the legislature.
       Gaffney v. Board of Trustees of the Orland Fire Protection District, 2012 IL 110012, ¶ 56.
       The best evidence of the legislature’s intent is the language of the statute, given its plain and
       ordinary meaning. Id. Courts must not read into the plain statutory language exceptions,
       limitations, or conditions that conflict with the express intent of the legislature. Id. Further,
       when interpreting a statute, a court must presume that, when the legislature enacted the law,
       it did not intend to produce absurd or unjust results. Brucker v. Mercola, 227 Ill. 2d 502, 514
       (2007).
¶ 13        Section 13.5 of the Parentage Act provides, in part:
                    “§ 13.5. Injunctive relief.
                    (a) In any action brought under this Act for the initial determination of custody or
                visitation of a child or for modification of a prior custody or visitation order, the
                court, upon application of any party, may enjoin a party having physical possession or
                custody of a child from temporarily or permanently removing the child from Illinois

                                                     -3-
                pending the adjudication of the issues of custody and visitation. When deciding
                whether to enjoin removal of a child, the Court shall consider the following factors
                including, but not limited to:
                        (1) the extent of previous involvement with the child by the party seeking to
                    enjoin removal;
                        (2) the likelihood that parentage will be established; and
                        (3) the impact on the financial, physical, and emotional health of the party
                    being enjoined from removing the child.
                    (b) Injunctive relief under this Act shall be governed by the relevant provisions of
                the Code of Civil Procedure [(735 ILCS 5/1-101 et seq.)].” (Emphasis added.) 750
                ILCS 45/13.5 (West 2012).
¶ 14        In this case, petitioner filed a petition under the Parentage Act seeking, inter alia, joint
       custody of B.H. This petition constituted “any action brought under this Act for the initial
       determination of custody,” pursuant to section 13.5. Petitioner then filed a petition seeking to
       enjoin respondent’s either temporary or permanent removal of B.H. Nothing in section 13.5
       requires that the petition seeking to enjoin must be filed prior to the child’s actual removal.
       This would lead to an absurd result, which we presume the legislature did not intend. See
       Fisher v. Waldrop, 221 Ill. 2d 102, 112 (2006).
¶ 15        In re Parentage of R.B.P., 393 Ill. App. 3d 967 (2009), is similar to this case. In R.B.P.,
       the mother left Illinois with the child before the father initiated a parentage action. Citing this
       fact, the appellate court held that the removal was governed by section 13.5 of the Parentage
       Act. The appellate court reasoned:
                “[S]ection 13.5 of the Parentage Act *** is the only mechanism available to the court
                to order the return of a minor child in situations such as this where the parents were
                never married and no proceedings whatsoever existed prior to the custodial parent
                leaving the state with the child.” Id. at 974.
¶ 16        We reject respondent’s argument that R.B.P. has “no precedential value in this matter”
       because it is a “Third District case.” It is “fundamental in Illinois that the decisions of an
       appellate court are binding precedent on all circuit courts regardless of locale.” People v.
       Harris, 123 Ill. 2d 113, 128 (1988). Trial courts are obligated to follow applicable appellate
       court decisions until the Illinois Supreme Court decides differently. People v. Carpenter, 228
       Ill. 2d 250, 259-60 (2008). Because the supreme court has not decided otherwise, R.B.P. is
       binding on the trial court and it was obliged to follow R.B.P. See id. Furthermore, we agree
       with the reasoning of R.B.P.
¶ 17        Accordingly, we determine that the trial court erred by granting respondent’s motion for a
       directed finding, and we remand for the trial court to consider the merits of the cause,
       consistent with section 13.5 of the Parentage Act.

¶ 18                                   III. CONCLUSION
¶ 19      The judgment of the circuit court of McHenry County is reversed, and the cause is
       remanded with directions.

¶ 20      Reversed and remanded with directions.


                                                    -4-